69 N.Y.2d 946 (1987)
Ann Paglia, Individually and as Administratrix of The Estate of Catherine Barone, Deceased, Appellant,
v.
Jugal K. Agrawal et al., Respondents.
Court of Appeals of the State of New York.
Submitted March 9, 1987.
Decided April 30, 1987.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from, denying a motion to vacate a prior dismissal pursuant to CPLR 3404, does not finally determine the action within the meaning of the Constitution. (Le Frois Foods Corp. v Aetna Ins. Co., 74 AD2d 730, mots to dismiss appeal granted 49 N.Y.2d 1043; Til v O'Brien, 53 AD2d 1030, appeal dismissed 40 N.Y.2d 902; Cohen and Karger, Powers of the New York Court of Appeals § 36 [b], at 143-144).